 

Case: 1:19-cv-07527 Document #: 1 Filed: 11/14/19 Page 1 of 1 PagelD #:1 Ne

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

. ee
LyndSewy aut. ster) United States District Court
) Northern District of Illinois
Plaintiff )
)
)

Twos edetnw & Cndven 1:19-cv-07527

“To ant . Judge Mary M. Rowland
Our Tonily Sov yiceS Berg Magistrate Judge Jeffrey Cummings

efendant

COMPLAINT

“LL Wiwois “RePachawyrt x Cniloven and Farry, SeVies
(Ours) WMNATT UMS, (eEmMoved Cae. CNH i\d Cy - |
“thureson Moo’, ron ae
CoOmrr omer Sonn, oe Suclag .

inn
Wout a hear ny oe

|

lunisey Wor
57 Parma dope Ve
Dye ta TL Losey

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Ra i i ea | ee

 
